DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's amendments and terminal disclaimer filed on 02/01/2022. Claims 1-20 are pending for this examination.

Allowance

Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Jaushin Lee et al. (hereinafter Lee-J, Patent No.: US


Claim 1: 
... “providing, by the one or more processors, the frame from a different domain than the document, wherein the different domain includes the subdomain, and wherein the cloud collaboration platform exposes a data set to the live application through an application programming interface based on the subdomain.”

Claims 8 and 15 have substantially similar claim limitation.

Lee-J teaches an application for cloud collaboration which is associated with an identifier. Sharma teaches domain specific file system primitives for accessing portions of managed content. Doring teaches real-time collaborative web editor. However, none of the prior arts teach the claim limitations as shown above.

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1, 8 and 15 are allowed because they include the above limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        February 10, 2022